Citation Nr: 1235941	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-14 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for multiple sclerosis (MS).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from May 1964 to May 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appellant requested a Travel Board hearing before a Veterans Law Judge.  However, in an October 2011 letter, the appellant's representative withdrew the appellant's request for a hearing.  Thus, the hearing request is deemed to be withdrawn.  

In November 2011, the Board received additional evidence from the appellant's representative.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2011).  In a written statement dated in October 2011, the appellant's representative waived RO consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, type II, and the reopened issue of entitlement to service connection for MS are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a January 2005 decision, the Board denied the appellant's claim of entitlement to service connection for MS and the appellant did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court).

2.  The appellant filed a motion for reconsideration of the January 2005 Board decision in June 2005, which was denied in a September 2005 letter.   

3.  Evidence submitted subsequent to the January 2005 Board decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2005 Board decision is final as to the claim of service connection for MS.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  New and material evidence has been received since the January 2005 Board decision to reopen the claim of entitlement to service connection for MS.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

As to the petition to reopen the previously disallowed claim for service connection for MS, his petition has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Action (VCAA) on the petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the appellant's petition to reopen.  

II.  Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

Service Connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including multiple sclerosis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Service connection for multiple sclerosis may be established based on a legal "presumption" by showing that it manifested to a degree of 10 percent or more within seven years from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a) (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).


III.  Analysis

The appellant contends that his claim for service connection for MS should be reopened.  For the reasons that follow, the Board finds that reopening is warranted.

In an August 2001 rating decision, the RO denied the appellant's claim for service connection for MS.  The  RO found that MS was not found within seven years of discharge from service and there was no evidence to relate the MS diagnosed in 1994 to his period of service, which ended in 1968.  Within one year of the April 2001 rating decision, the RO received a statement from the appellant stating that he believed there was a connection between inoculations and exposure to various gases while on active duty to his subsequent development of MS.  Thus, the August 2001 rating decision did not become final.   In a July 2002 rating decision, the RO confirmed and continued the previous denial.  The appellant submitted an additional statement in October 2002 which was construed as a notice of disagreement with the July 2002 rating decision.   In a February 2003 rating decision, the RO denied the appellant's claim on a direct basis, including as a result of exposure to herbicides.  

The appellant appealed the claim to the Board.  In January 2005, the Board denied the appellant's claim for entitlement to service connection for MS.  The appellant did not appeal the decision to the Court.  The appellant filed a motion for reconsideration of the Board decision in June 2005.  The motion was denied in a September 2005 letter.  The January 2005 Board decision is thus final.  38 U.S.C.A. § 7103.   

The evidence of record at the time of the previous final denial in January 2005 included the appellant's service treatment records, private treatment records, and statements from the appellant.  

The evidence added to the record subsequent to the last final denial includes two opinions from S.P., M.D.  In an April 2009 opinion letter, Dr. S.P. stated that he evaluated the appellant for MS, which was currently being treated for.  Dr. S.P. stated that "it is plausible that he has had the disorder for many years, even as many as 40+ years ago.  The exact onset of the disease can neither be proven, nor disproven with available medical technology."

In a supplemental opinion received by VA in November 2011, Dr. S.P. stated that he had received additional medical records and information from the appellant and the appellant's wife concerning the onset of the appellant's symptoms since the April 2009 letter.   Dr. S.P. stated that the additional information he had received included an affidavit from Dr. D.F. concerning his care of the patient in the early 1970s, and statements from the appellant and his wife.  Dr. S.P. noted that the affidavit from Dr. D.F. was significant for treatment of fatigue in the early 1970s.  Dr. S.P. stated that fatigue was well known in the medical literature as an early sign of Multiple Sclerosis.  Dr. S.P. stated that the appellant and his wife noted that the appellant had symptoms of depression, visual disturbances, speech problems, swallowing problems, leg stiffens, muscle weakness, and lack of coordination in the eight years subsequent to the appellant's active duty service.   Dr. S.P. stated that "taken together, it is likely that these signs and symptoms were early manifestations of Multiple Sclerosis."  Dr. S.P. opined that it is at least as likely as not that the signs and symptoms listed in the documents he reviewed were the early signs and symptoms of the appellant's Multiple Sclerosis.  He opined that it is at least as likely as not that these signs and symptoms appeared within eight years of the appellant's discharge from service in 1968.  As Dr. S.P.'s opinions were added to the claims file after the last final denial in January 2005, they are new.  

A September 2011 statement from the appellant's wife is also new, as it was not previously associated with the claims file.  In the statement, the appellant's wife stated that she married the appellant in November 1969 and they had been living together since that time.  She stated when they were first married, she noticed that the appellant always had a problem swallowing.  She also noted that the appellant had a problem speaking and had serious depression.  She stated that within a year or so of their marriage she noticed that the appellant would come home from work extremely fatigued.  She stated that a doctor diagnosed high blood pressure in the early 1970s and prescribed medication.  She stated that the medication seemed to help with his blood pressure but did not help with fatigue.  She also noted that the appellant had a problem with his eyes when she met him.  She stated that they were always twitching.  

In a September 2011 statement from the appellant, he stated that he had symptoms of weakness and numbness in his legs during basic training.  He also stated that he did not feel coordinated when shooting a gun while in service, although he was previously a good shot.  He stated that he experienced extreme fatigue during his work in the 1970s and that medication prescribed for high blood pressure did not help with the fatigue.  He also stated that he had a problem with swallowing and suffered from depression when he got out of service.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The appellant's and his wife's statements indicate that the appellant may have had symptoms related to MS within seven years of his discharge from service.  

The Board denied the appellant's claim in the January 2005 decision because there was no nexus between the appellant's MS and service or that he had symptoms within seven years of his discharge from service.  The credibility of the new evidence is assumed for purposes of reopening.  Dr. S.P.'s opinions, as well as the appellant and his wife's statements indicate that the appellant had symptoms of MS within seven years of his discharge from service.  As the opinion and statements indicate the appellant had symptoms of MS within the seven year presumptive period for MS, they relate to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2011).  The Board finds that the new evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  As new and material evidence has been received, the claim for service connection for MS is reopened.   


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for MS is reopened, and the appeal, to this extent, is granted.
 

REMAND

The Board finds that the reopened claim of entitlement to service connection for MS must be remanded for additional development.  In Dr. S.P.'s opinion, he found that it was at least as likely as not that signs and symptoms of MS appeared within eight years of the appellant's discharge from service in 1968.  Dr. S.P. noted that he reviewed statements from the appellant and his wife and an affidavit of Dr. D.F. concerning his care of the patient in the early 1970s.  Dr. S.P. stated that the affidavit from Dr. D.F. was filed in the Vanderbilt Medical Center records and was significant for fatigue in the early 1970s.  The Board has reviewed the claims file and the affidavit from Dr. D.F. does not appear to be associated with the claims file.   Dr. S.P., in part, based his opinion on the affidavit from Dr. D.F.  Thus, the claim must be remanded so that the appellant can submit this record.  Additionally, Dr. S.P. did not indicate that he reviewed the entire claims file, which includes the appellant's service treatment records, medical records from DR. J.H. from 1976 to 1979 which do not reference fatigue, and the appellant's previous statements in regard to his claims.  

The appellant has not been provided with a VA examination in regard to his MS.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   As the appellant has a current diagnosis of MS and Dr. S.P.'s opinion indicates that the appellant may have had symptoms of MS within seven years of his discharge from service, a VA examination is necessary to determine the claim.

In regard to the appellant's claim to reopen his claim for service connection for diabetes mellitus, type II, the Board finds that VA has not completed its duty to assist.  The appellant asserted that he served in Saigon, Vietnam from October 1965 to February 1966 on temporary duty.  See March 2001 statement.  The appellant  stated that he was assigned to the 51st Special Operations Command.  In an October 2011 letter, the appellant's representative noted that there are separate procedures for development required when a Veteran claims that an injury or disability occurred during a Special Operations assignment under VBA Fast Letter 09-52.  Pursuant to VBA Fast Letter 09-52, when a Veteran claims that an injury or disability occurred during a Special Operations assignment a Special Operations development paragraph must be included in the VCAA letter.  The Board finds that the appellant should be provided with the Special Operations development paragraph in a VCAA letter in accordance with the procedures in VBA Fast Letter 09-52 should be followed.  The Board also notes that the appellant's personnel records have not been associated with the claims file.  The duty to assist includes obtaining additional service personnel records when necessary for an adequate determination.  38 U.S.C.A. § 5103A.  As the appellant has asserted that he served in Vietnam from October 1965 to February 1966, the appellant's personnel records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide or identify relevant private medical treatment records that are not already included in the  VA claims folder, including the affidavit from Dr. D.F. referenced by Dr. S.P.  If no records are obtained the claims file must indicate this fact.

2.  Contact the appellant and provide notice compliant with VBA Fast Letter 09-52 regarding his alleged participation in special operations and temporary duty assignment in Vietnam from October 1965 to February 1966; appropriate action to pursue follow up development with a Military Records Specialist may be required, dependent upon the appellant's response.

3.  Obtain the appellant's complete service personnel records to verify whether he had service in Vietnam.  If the records cannot be obtained, this fact should be noted in the claims file.

4.  After completion of the above, schedule the appellant for a VA examination to obtain an opinion as to the possible relationship between the appellant's current multiple sclerosis and service.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the appellant, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the appellant's multiple sclerosis arose during service or is otherwise related to the appellant's military service.  

If not, the examiner should indicate whether it is at least as likely as not that the evidence reflects symptoms of multiple sclerosis manifested within 7 years following the appellant's discharge from service in May 1968.  In rendering the opinion, the examiner should discuss the opinion received in November 2001 from Dr. S.P.

If the appellant's service in Vietnam and/or exposure to Agent Orange is verified following the development above, the VA examiner should consider whether it is at least as likely as not that the appellant's MS is related to his exposure to herbicides.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for MS and whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, type II.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


